Exhibit10.9 Ixia Compensation of Named Executive Officers as of December 31, 2012 The executive officers of Ixia (the “Company”) who were named in the Summary Compensation Table in the Proxy Statement for the Company’s 2012 Annual Meeting of Shareholders and who were serving as executive officers of the Company on December31, 2012 are referred to herein as the “Named Executive Officers.”The Named Executive Officers have their base salaries determined annually by the Compensation Committee of the Board of Directors (the “Compensation Committee”). The Named Executive Officers are all “at will” employees and do not have written or oral employment agreements with the Company.The annual base salaries for the Named Executive Officers as of December31, 2012 are as follows: Executive Officer Annual Base Salary as of December 31, 2012 Victor Alston President and Chief Executive Officer $ 450,000 Errol Ginsberg Chief Innovation Officer Thomas B. Miller Chief Financial Officer Alan Grahame Senior Vice President, Worldwide Sales The Named Executive Officers are also eligible to participate in the Company’s incentive compensation plans, including: (i) The Company’s cash bonus plans for its executive officers, including the Company’s 2012 Executive Officer Bonus Plan (filed as Exhibit 10.1 to the Company’s Current Report on Form8-K (File No. 000-31523) filed with the Commission on May 16, 2012) and the Company’s 2012-2013 Executive Officer Integration Bonus Plan (filed as Exhibit 10.1 to the Company’s Current Report on Form8-K (File No. 000-31523) filed with the Commission on December12, 2012); (ii) The Company’s Amended and Restated 1997 Equity Incentive Plan (filed as Exhibit4.1 to the Company’s Registration Statement on Form S-8 (Reg. No.333-117969) filed with the Commission on August5, 2004), to the extent equity awards were granted prior to the expiration of the Plan in 2007; (iii) The Company’s Amended and Restated 2008 Equity Incentive Plan, as amended (filed as Exhibit10.1 to the Company’s Current Report on Form8-K (File No.000-31523) filed with the Commission on May 25, 2011); and (iv) The Company’s 2010 Employee Stock Purchase Plan, as amended (filed as Exhibit4.2 to the Company’s Registration Statement on Form S-8 (Reg. No.333-176237) filed with the Commission on August 11, 2011).
